977 F.2d 575
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Priscilla Penne WAUGH, Plaintiff-Appellant,v.Larry CAMPBELL, Jail Administrator;  Iredell County Jail,Defendants-Appellees.
No. 92-6498.
United States Court of Appeals, Fourth Circuit.
Submitted July 21, 1992.Decided Sept. 28, 1992.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville, No. CA-91-66-ST-C-MU;  Graham C. Mullen, District Judge.
Priscilla Penne Waugh, appellant pro se.
Allan R. Gitter, Womble, Carlyle, Sandridge & Rice, Winston-Salem, N.C., for appellees.
W.D.N.C.
DISMISSED.
Before WILKINSON, NIEMEYER and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Priscilla Penne Waugh appeals an order denying appellant's request for certification of an interlocutory appeal.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.